                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                         WESTERN DIVISION AT DAYTON

HEATHER M. KIRK,                           : Case No. 3:18-cv-00186
                                           :
        Plaintiff,                         :
                                           : Magistrate Judge Sharon L. Ovington
vs.                                        :
                                             (by full consent of the parties)
                                           :
COMMISSIONER OF THE SOCIAL                 :
SECURITY ADMINISTRATION,                   :
                                           :
        Defendant.                         :


                                DECISION AND ENTRY


                                             I.

       Plaintiff Heather M. Kirk has tried to convince the Social Security Administration

that she was under a disability and therefore eligible to receive Disability Insurance

Benefits. She has not been successful. This is most prominently seen in Administrative

Law Judge (ALJ) Elizabeth A. Motta’s determination that Plaintiff could still work

despite her health problems and that she could perform many jobs that exist in the

national economy. These conclusions dictated the final determination that Plaintiff was

not under a disability and not eligible to receive Disability Insurance Benefits.

       Plaintiff contends that a remand of this case for payment of benefits is warranted

due to the ALJ’s errors in evaluating (1) her symptoms, and (2) the opinion evidence.

Finding no such errors, the Commissioner asks the Court to affirm the ALJ Motta’s non-

disability decision.
                                                    II.

       Plaintiff’s ability to work is influenced—like it is for everyone—by her age,

education, and work experience. She was 35 years old on her alleged disability onset

date (again, January 28, 2015); she has at least a high-school education; and in the past

she worked as a medical biller, a medical-records clerk, and a preschool teacher.

A.     Plaintiff’s Health Problems

       Plaintiff she has bladder problems and other symptoms related to interstitial

cystitis. “Interstitial cystitis … is a condition that causes discomfort or pain in the

bladder and a need to urinate frequently or urgently. It is far more common in women

that in men. The symptoms vary from person to person. Some people have pain without

urgency or frequency. Others have urgency and frequency without pain….”

https://medlineplus.gov/interstitialcystitis.html

       Plaintiff testified during a hearing before ALJ Motta that her bladder problems—

which by then she had endured for about sixteen years—caused her to use the restroom

anywhere from five minutes to sixty minutes each day. Her need to use the restroom

every five minutes could happen daily—“It’s just very sporadic,” she said. Id. She

describes her pain as “debilitating at times.” (Doc. #6, PageID #83). When she has

bladder spasms, she feels pain in her pelvis, bladder, and lower back. Id. at 90. She

explains, “I cannot get off the couch and even get a glass of water or raise my head or just

do anything. It comes with side effects, of course, so I’ve dealt with IBS [Irritable Bowel

Syndrome]—which when you’re out in public that comes on it’s pretty scary.” Id. at 83.

Her IBS symptoms include abdominal cramping, constipation with diarrhea, and nausea.


                                               2
Plaintiff’s bladder-related pain can flare up, and these flare-ups can last from a day to a

month. Id. at 90. At the time of the ALJ’s hearing, she was experiencing these pain

flare-ups about once every week. Id.

       Plaintiff had surgery for interstitial cystitis approximately three years before the

ALJ’s hearing in March 2014—approximately ten months before her asserted disability

onset date. Plaintiff testified that the surgery involved stretching her bladder. It did not

help alleviate her symptoms. She takes medication to treat interstitial cystitis, but it does

not help. She wears an adult diaper. At some point, she also underwent a total

hysterectomy and is consequently on hormone therapy.

       Plaintiff has experienced anxiety for many years. She treats it with medication.

Many years (about fifteen) before the ALJ’s hearing she received professional mental-

health treatment. The level of her anxiety “is very high.” Id. at 87. She told ALJ Motta,

“I’m scared to go anywhere, not knowing where the restrooms are. I’m scared that

people will look at me if I go to the restroom more than once in five minutes.” Id.

Plaintiff has panic attacks and extreme agitation. She has difficulty concentrating. She

tries “at all costs” not to go out in public. Id. at 89.

       Plaintiff worked for Amerimed Inc. from 2012 to 2014. Id. at 189-90. When this

job was eliminated, her employer asked her to stay and work in customer service on the

phones and “waiting on patients when they come in.” Id. at 81. She concluded that she

could not do this job. She testified, “I declined because I—just using the restroom as

much as I do I could not do that, so I just went ahead and left ….” Id. She then took a

job in billing in a pulmonologist’s office. Id. at 81. But she left this job in January 2015


                                                3
because “[t]he stress and the work load was unbelievable and also I would get stuck on

the phone with insurance companies for up to three hours on hold.” Id. This made it

very difficult for her to get up and walk away. Id.

       Plaintiff does some household chores: laundry, cooking, light cleaning. She

explained, however, that her ability to do these things is limited:

       I do not do them on a day to day basis and I take frequent restroom breaks
       when I’m cooking. Sometimes I have to sit down and rest. When I’m folding
       laundry I can do that at my own pace, sitting on the couch, watching TV.
       Sometimes I even have to stop while I’m doing laundry and take a nap.

Id. at 88.

       Plaintiff has fatigue that she thinks is related to her bladder problem. She also

does not sleep very well. She usually wakes up four to five times a night to use the

restroom. And she believes that some of her medications cause insomnia. Id.

       Plaintiff goes to the store when her husband can go with her. Id. She does not go

anywhere on a regular basis. She does not do any work in the yard or garden. She uses

an iPad to play games. She watches a lot of television. Id. at 85.

       Plaintiff does not read books, magazines, or newspapers. She does not help her

children with homework. She goes to her daughter’s soccer games but is not able to

attend all the games because of her bladder problem. Id. at 87. She tries to visit her

mother once a week. She does not go out with friends.

B.     Medical Evidence

       The parties have described or referred to the medical evidence in detail, as did the

ALJ. Consequently, there is no need to repeat their descriptions but a few highlights will



                                              4
be helpful.

       In November 2013, Plaintiff saw gynecologist William Rush, M.D. for a

consultation concerning her interstitial cystitis and related symptoms. Plaintiff asked Dr.

Rush for a second opinion. She explained that treatment with multiple medications had

not worked. She “gets blurred vision and vertigo.” Id. at 576; see id. at 577. She

reported severe urinary frequency—every 5-20 minutes during the daytime; 3-4 times per

night. Id. Upon examination, Dr. Rush noted, “abdomen is soft without significant

tenderness, masses, organolegaly or guarding.” Id. at 577. He had a lengthy discussion

with Plaintiff and her husband about her symptoms, findings, and options. Dr. Rush

reviewed all the treatments Plaintiff had had and presented two treatment options:

“PMFT vs hydrodistention vs InterStim.” Id.

       In March 2014, Plaintiff underwent a cystoscopy with hydrodistention owing to

her “symptomatic pelvic pain, low bladder volume with bladder spasms and suspected

interstitial cystitis, failed conservative treatment.” Id. at 522. During the procedure, it

was observed:

       On entry, the bladder appeared to be on smaller side, but a pale normal-
       appearing dome with squamous metaplasia of the entire trigone and the
       urethra. It was distended at 80 cm of water to 425 ml. At this point, the flow
       was stopped and the patient had some spasms forcing the urine output. We
       drained the bladder, noting blood-tinged urine coming out. On
       reexamination, no active bleeding but Hunner’s ulcerations noted throughout
       the entire dome and trigone. This was very consistent with interstitial
       cystitis/painful bladder syndrome….




                                               5
Id. at 523 (emphasis added). 1

           While Plaintiff initially did well after surgery, id. at 556, her improvement was

short-lived. She told a physician that she had been under stress due to a death in the

family and her symptoms had worsened with stress. Id. at 565.

           In mid-2014, she agreed to undergo a trial period using InterStim PNE. 2 Id. at

562-63. Gynecologist William J. Rush, MD surgically implanted an InterStim and the

trial went well. In September 2014, Plaintiff said she was very pleased and reported an

85% reduction in urinary urge incontinence and frequency. Id. at 557. She strongly

desired longer-term InterStim placement.

           Dr. Rush surgically implanted a more permanent InterStim in early October 2014.

Two weeks later Plaintiff told Dr. Rush that it was not working as well as it had during

the trial period. Id. at 556. Dr. Rush performed revision surgery involving the InterStim

in November 2014. Id. at 663-64.




1
    The Interstitial Cystitis Association sheds some light on Hunner’s ulcers:

           “Hunner’s ulcers”…, are a subtype of interstitial cystitis (also called IC) and are not ulcers
           in the usual sense. They are distinctive areas of inflammation on the bladder wall that
           characterize the “classic” form of IC. Hunner’s ulcers are the one diagnostic feature that
           clinches the IC diagnosis, but this “classic” form of IC affects only about 5 to 10 percent
           of patients. Often, patients with this form of IC have more severe symptoms than patients
           with nonulcerative IC.

https://www.ichelp.org/about-ic/symptoms-of-ic/hunners-ulcers/
2
 InterStim Peripheral Nerve Evaluation (PNE) “is indicated for the treatment of overactive bladder,
including urinary urgency and frequency …. The device will provide mild pulses of energy to the nerves
that control the bladder as you return to your normal activities. Over the course of the test period, if you
show an improvement in symptoms of 50% or greater, you may be a candidate for long-term treatment
with InterStim therapy.” http://specializedwomenshealth.com/education/interstim-peripheral-nerve-
evaluation-pne/


                                                         6
       Yet by January 2015, the InterStim was not helping Plaintiff’s urinary symptoms.

Id. at 553-54. In treatment records, Dr. Rush noted that he had a “lengthy” discussion

with Plaintiff “regarding symptoms, findings and options.” Id. at 554. He then decided

upon a course of action: “Will try 3 different [InterStim] programs and see how [patient]

does along with impedance [obstruction] check.” Id. And he assessed Plaintiff as having

urge incontinence, nocturia, and urinary frequency. Id.

       The adjustments to Plaintiff’s InterStim did not relieve her symptoms. This

remained true through her asserted disability onset date of January 28, 2015. In February

2015, Dr. Rush assessed her with urge incontinence, urinary frequency, and “pelvic pain

in female.” Id. at 551. His examination revealed, “abdomen is soft without significant

tenderness, masses, organomegaly, 3 or guarding. Extremities are normal.” Id. Dr. Rush

had another lengthy discussion with Plaintiff about symptoms, findings and options. Id.

at 551. She continued to report urinary incontinence and pelvic pain during February and

March 2015. Id. at 546-52. Dr. Rush continued to treat Plaintiff’s interstitial colitis

through at least September 2016. Id. at 700-13.

       In May 2015, state-agency physician Teresita Cruz, M.D. examined the

administrative record in May 2015. She opined that Plaintiff could occasionally lift

twenty pounds, frequently lift ten pounds, stand and/or walk for a total of about six hours

in an eight-hour workday, and sit for about six hours in an eight-hour workday. Id. at

109. Dr. Cruz reported that these limitations were due to Plaintiff’s interstitial cystitis


3
 Organomegaly refers to the “enlargement of visceral organs.” Taber’s Cyclopedic Medical Dictionary,
p. 1456 (19th Ed. 2001).


                                                  7
and her resulting “urge incontinence, pelvic pain, and nocturia.” Id. Dr. Cruz noted that

Plaintiff says she has leaking urine with exertion, such as bending. According to Dr.

Cruz, Plaintiff had an unlimited ability to climb ramps and stairs, and to kneel and crawl.

Id. at 109-10. She could never climb ropes, ladders, or scaffolds, and she could

frequently stoop and occasionally crouch. Id. at 110. Dr. Cruz briefly explained that

Plaintiff had these limitations due to “stress incontinence.” Id.

       In July 2014, Plaintiff’s treating physician Kendall J. Erdahl, MD reported that

Plaintiff was under his care for interstitial cystitis; she needs to use the restroom every 15

to 60 minutes; she has 1 to 5 doctor appointments per month; and “[s]he gets chronic

ulcers in her bladder that are painful, which interrupt her sleep causing fatigue.” Id. at

619. Dr. Erdahl then expressed his opinion about Plaintiff’s disability status, “In my

professional opinion, Heather cannot function in a competitive workplace and have

gainful employment.” Id.

       In August 2015, Timothy Budnik, D.O. examined the administrative record for the

state agency. He formed the same opinions as Dr. Cruz concerning Plaintiff’s ability to

perform a limited range of light work. He noted, “Interstitial cystitis. Has urge

incontinence, pelvic pain, nocturia. [Plaintiff] reports leaking urine with exertion, such as

bending. Has GERD and gets heartburn if she misses doses of her meds. GERD is well

controlled. Has IBS, endoscopy shows mild gastritis, mild esophagitis, and slight

esophageal stricture. No evidence of malnourishment.” Id. at 127. Dr. Budnik agreed

with Dr. Cruz about Plaintiff’s postural limitations. Id.

       In March 2017, Plaintiff’s treating physician Kendall J. Erdahl, MD completed a


                                              8
questionnaire. He reported that he began treating Plaintiff in September 2008 and had

treated her continuously ever since. He diagnosed Plaintiff with interstitial cystitis with

severe abdominal/bladder pain, fatigue, and frequent painful urination. He believed that

these symptoms would frequently interfere with Plaintiff’s ability to concentrate. He also

thought that Plaintiff could sit for 30 minutes before needing to stand; could stand/walk

for 20 minutes at a time before needing to sit; sit a total of 4 hours in an 8-hour workday;

and, stand/walk a total of 2 hours in an 8-hour workday. Plaintiff would need to work a

job that enabled her to shift positions at will from sitting, standing, or walking.

       Plaintiff would need to take unscheduled restroom breaks, according to Dr. Erdahl.

During flare-ups, she would need an unscheduled break “every 6-20 minutes.” Id. at 683.

Dr. Erdahl opined that Plaintiff was likely to be absent from work due to her impairments

or treatments 4 or more times per month. And he reported that Plaintiff’s symptoms were

consistent with her medically determinable impairments. Id. at 684.

                                             III.

A.     Disability Defined

       As alluded to above, supra, § I, the Social Security Administration provides

Disability Insurance Benefits only to individuals who are under a disability and match other

eligibility requirements. Bowen v. City of New York, 476 U.S. 467, 469-70 (1986); see 42

U.S.C. § 423(a)(1). Jargon-rich language limits what constitutes a “disability” under the

Disability Insurance Benefits program: “The term ‘disability’ means—inability to engage

in any substantial gainful activity by reason of any medically determinable physical or

mental impairment which can be expected to result in death or can be expected to last for


                                              9
a continuous period of not less than 12 months….” 42 U.S.C. § 423(d)(1)(A); see Bowen,

476 U.S. at 470.

B.     The ALJ’s Decision

       ALJ Motta reviewed the evidence and evaluated Plaintiff’s disability status under

each of the 5 sequential steps set forth in Social Security Regulations. See 20 C.F.R. §

404.1520(a)(4); see also Rabbers v. Comm’r Soc. Sec., 582 F.3d 647, 652 (6th Cir. 2009).

Her more pertinent findings began at steps 2 and 3 where she concluded that Plaintiff had

severe impairments—interstitial cystitis, irritable bowel syndrome, depressive disorder,

and anxiety disorder—and that her impairments did not automatically qualify her for

benefits. (Doc. #6, PageID #s 54-56).

       At step 4, the ALJ concluded that the most Plaintiff could do (her residual

functional capacity, see Howard v. Comm’r of Soc. Sec., 276 F.3d 235, 239 (6th Cir.

2002)), consists of light work, which for Plaintiff meant lifting up to 20 pounds

occasionally and 10 pounds frequently. (Doc. #6, PageID #56). The ALJ found her

work abilities limited in many other ways. For example, she opined that Plaintiff could

sit, stand, and walk for 6 hours each during an eight-hour workday; occasionally climb

stairs or ramps, balance, stoop, kneel, crouch, or crawl; not climb ropes, ladders, or stairs;

not have to be replaced by another worker before going to the restroom; could be off task

up to 10 percent of the workday beyond normal breaks; limited to simple tasks, low-

stress work with no strict-production quotas or fast pace, and only routine work with few

changes in the work setting; and, no contact with the public as part of job duties and no

teamwork. Id. at 56. Given these limitations, the ALJ found that Plaintiff could not


                                              10
perform her past relevant work.

       The ALJ concluded at step 5 that there were 362,000 jobs in the national economy

that Plaintiff could perform. Id. at 69. These main findings led the ALJ to ultimately

conclude that Plaintiff was not under a disability and not eligible to receive Disability

Insurance Benefits.

C.     Standards of Review

       Review of ALJ Motta’s non-disability decision considers whether she applied the

correct legal standards and whether substantial evidence supports her findings. Blakley v.

Comm’r of Soc. Sec., 581 F.3d 399, 406 (6th Cir. 2009); see Bowen v. Comm’r of Soc.

Sec., 478 F.3d 742, 745-46 (6th Cir. 2007). Substantial evidence is “‘more than a

scintilla of evidence but less than a preponderance; it is such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.’” Rogers v. Comm’r

of Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007) (citation omitted). “Yet, even if supported

by substantial evidence, ‘a decision of the Commissioner will not be upheld where the

SSA fails to follow its own regulations and where that error prejudices a claimant on the

merits or deprives the claimant of a substantial right.’” Rabbers, 582 F.3d at 651

(quoting Bowen v. Comm'r of Soc. Sec., 478 F.3d 742, 746 (6th Cir.2007) and citing

Wilson v. Comm'r of Soc. Sec., 378 F.3d 541, 546–47 (6th Cir. 2004)).

                                            IV.

A.     Plaintiff’s Symptoms

       Plaintiff argues that ALJ Motta failed to properly evaluate Plaintiff’s symptoms of

frequent urinary urgency, frequent need to use the bathroom, and pain. The ALJ,


                                             11
according to Plaintiff, ignored evidence that supported her assertions that she could no

longer work after January 2015.

        The Commissioner contends the ALJ correctly found that the medical evidence

did not show a worsening of Plaintiff’s symptoms in early 2015 and that the ALJ

provided additionally valid reasons for not fully crediting Plaintiff’s subjective

descriptions of her symptoms.

        The Social Security Administration uses a two-step process for evaluating an

individual’s symptoms. First, the ALJ determines whether an individual has a medically

determinable impairment that could reasonably be expected to produce the individual’s

alleged symptoms. Soc. Sec. R. 16-3p, 2016 WL 1119029, *3 (March 16, 2016); see

Rogers v. Commissioner of Social Sec., 486 F.3d 234, 247 (6th Cir. 2007). 4 Second, the

ALJ evaluates the intensity and persistence of the individual’s symptoms and determines

the extent to which the individual’s symptoms limit her ability to perform work-related

activities. Ruling 16-3p at *4; see Rogers, 486 F.3d at 247. When considering the

intensity and persistence of the individuals symptoms, ALJs use various factors,

including for instance, “the claimant’s daily activities; the location, duration, frequency,

and intensity of symptoms; factors that precipitate and aggravate symptoms; the type,

dosage, effectiveness, and side effects of any medication taken to alleviate the

symptoms....” Rogers, 486 F.3d at 247 (citations omitted); see Ruling 16-3p (citing




4
 The Social Security Administration has clarified that an assessment of an applicant’s subjective
symptoms is not a credibility determination and “is not an examination of the individual’s character.”
Ruling 16-3p, *1.


                                                    12
factors in 20 C.F.R. § 404.1529(c)(3)).

       The ALJ initially found that Plaintiff’s medically determinable impairments could

reasonably be expected to cause her symptoms. In this the ALJ was correct. Plaintiff’s

interstitial cystitis can reasonably be expected to produce her symptoms of urinary

urgency and frequency, and pain—to name just a few. No physician, including her

gynecologist, found otherwise. See supra, § II.

       The ALJ next determined that Plaintiff’s statements concerning the intensity,

persistence, and limiting effects of her symptoms “are not entirely consistent with the

medical evidence and other evidence in the record ….” (Doc. #6, PageID #57). In

reaching this conclusion, the ALJ rejected Plaintiff’s description and statements about her

urinary urgency, her need to use the bathroom frequently (every 5 to 60 minutes), and her

pain levels. The ALJ reasoned (1) Plaintiff had worked for well over a decade before her

disability onset date; (2) during that time, in 2014, she underwent several procedures to

treat her symptoms while continuing to work; (3) the evidence fails to demonstrate a

significant worsening in condition; and (4) she testified that she stopped working because

her condition prevented her from working unlimited overtime, not from symptoms that

caused her to be unable to work.

       Each of these reasons collapses under the weight of evidence showing that

Plaintiff’s interstitial cystitis’s symptoms were worsening, and becoming severe, starting

in November 2013 (at the latest) when she sought a second opinion from Dr. Rush about

her condition, symptoms, and treatment options. Dr. Rush documented that Plaintiff was

experiencing severe urinary frequency at this time and that her prior treatments had not


                                            13
worked. (Doc. #6, PageID #s 575-77). The fact that she sought a second opinion from

Dr. Rush shows that her symptoms were not improving with her previous treatment.

Indeed, from November 2013 through 2014 and through her asserted disability onset date

in late January 2015, Plaintiff and Dr. Rush searched without success for a treatment that

would give her long-term symptom reduction.

        The fact, moreover, that Dr. Rush decided to examine Plaintiff’s bladder, in March

2014, with a cystoscopy 5 reasonably suggests that her symptoms were becoming more

problematic. Worsening of her symptoms in 2014 also appears in the results of her

March 2014 cystoscopy, during which Dr. Rush found Hunner’s ulcerations “throughout

the [bladder’s] entire dome and trigone. This was very consistent with interstitial

cystitis/painful bladder syndrome….” (Doc. #6, PageID #523) (emphasis added). Such

objective evidence, and Dr. Rush’s medical interpretation of it, confirms Plaintiff’s

statements regarding the severity of her symptoms.

        Additionally, in August 2014 Plaintiff and Dr. Rush were still looking for a

treatment to reduce her symptoms. See id. at 492-502. They opted for an InterStim

placement for a trial period. Plaintiff experienced significant relief during the trial period

but later, after Dr. Rush surgically implanted a longer-term InterStim in October 2014,

her symptoms returned. This led Dr. Rush to perform revision surgery involving the

InterStim in November 2014. But this was to no avail. Her symptoms continued into




5
 “Cystoscopy … is a procedure that allows your doctor to examine the lining of your bladder and the tube
that carries urine out of your body (urethra).” https://www.mayoclinic.org/tests-
procedures/cystoscopy/about/pac-20393694


                                                  14
January 2015 when she again went to see Dr. Rush because the InterStim was not

working for her. Id. at 553. In light of the above evidence—and contrasting with the

ALJ’s finding—there is sufficient evidence to reasonably infer that Plaintiff’s interstitial

cystitis and related symptoms were worsening during the year before her asserted

disability onset date.

          In February 2015, Dr. Rush had a lengthy discussion with Plaintiff about her

symptoms, findings, and options. He wrote, “[u]rgency and incontinence still a major

issue for pt [patient].” Id. at 548. Her pain was “still present and more constant.” Id.

          In March 2015, Plaintiff informed Dr. Rush that she was in a lot more pain and

had not been able to gain weight (another symptom of interstitial cystitis). She also

reported her constant urge to go to the bathroom with no break in between. Id. at 550.

She tried turning off the InterStim but this did not decrease her pain. Id. at 547. Dr.

Rush reviewed Plaintiff bladder diary and wrote, “voiding 15-20x/day with multiple leaks

(up to 10x/day).” Id. at 548. As a result of her worsening symptoms, Plaintiff received

several bladder instillations (medicine mixtures directly put into the bladder 6), but these

failed to help. Id. at 546.

          Further, Dr. Rush’s notes contain no indication that he doubted the severity of

Plaintiff’s descriptions of her interstitial-cystitis symptoms—including her frequent urge

to urinate and to use the restroom. Instead, he had repeated, lengthy discussions with

Plaintiff about her symptoms, findings, and options, and he attempted over and over



6
    See https://www.ichelp.org/diagnosis-treatment/treatments/bladder-instillations/


                                                      15
again to reduce the severity of Plaintiff’s symptoms with a variety of treatments. Id. at

548, 563, 572, 577, 635, 712. Certainly, if Dr. Rush doubted the severity of Plaintiff’s

symptoms, he would have indicated it somewhere in his records. Cf. Felisky v. Bowen,

35 F.3d 1027, 1040 (6th Cir. 1994) (“Surely, if they [physicians] had any doubts about

Felisky’s credibility, some mention of it would appear in the medical record.”).

       Turning to Plaintiff’s work history, the ALJ mistakenly found significance in her

ability to work for ten years preceding her asserted disability onset date and in 2014 when

she had several procedures. Plaintiff’s ability to work during this period is not

reasonably probative of whether she could no longer work in and after late January 2015

due to worsening of her symptoms.

       The ALJ also relied on Plaintiff’s testimony that she stopped working because her

condition prevented her from working unlimited overtime, not from symptoms that

stopped her from working. This, however, overlooked Plaintiff’s additional testimony.

She explained, “I declined [a job offer] because … just using the restroom as much as I

did do[,] I could not do that [job], so I just went ahead and left and went to … a job in

billing.” Id. at 81. She then left this job because it was too stressful and “the workload

was unbelievable….” Id. She was also struggling to perform the job because she needed

frequent restroom breaks. Her manager informed her that she was not keeping up with

the workflow. Id. at 89. By overlooking these aspects of Plaintiff’s testimony, the ALJ

emphasis on Plaintiff’s work abilities in January 2015 was unreasonably circumscribed.

And the “substantiality of evidence evaluation does not permit a selective reading of the

record.” Brooks v. Comm'r of Soc. Sec., 531 F. App’x 636, 641 (6th Cir.


                                             16
2013); see Minor v. Comm'r of Soc. Sec., 513 F. App’x 417, 435 (6th Cir. 2013)

(reversing where the ALJ “cherry-picked select portions of the record” rather than doing

a proper analysis); Loza v. Apfel, 219 F.3d 378, 393 (5th Cir. 2000) (“ALJ must consider

all the record evidence and cannot ‘pick and choose’ only the evidence that supports his

position.”).

       Accordingly, Plaintiff’s challenges to the ALJ’s evaluation of her symptoms of

frequent urinary urgency, frequent need to use the bathroom, and pain are well taken.

B.     Medical Opinions

       Plaintiff argues that the ALJ failed to evaluate the medical opinions of record as

required by 20 C.F.R. § 404.1527 and related case law.

       Social Security Regulations require ALJs to adhere to certain standards when

weighing medical opinions. “Key among these is that greater deference is generally

given to the opinions of treating physicians than to those of non-treating physicians,

commonly known as the treating physician rule.” Rogers, 486 F.3d at 242 (citations

omitted). The rule is straightforward:

       Treating-source opinions must be given “controlling weight” if two
       conditions are met: (1) the opinion “is well-supported by medically
       acceptable clinical and laboratory diagnostic techniques”; and (2) the opinion
       “is not inconsistent with the other substantial evidence in [the] case record.”

Gayheart v. Comm'r of Soc. Sec., 710 F.3d 365, 376 (6th Cir. 2013) (quoting in part 20

C.F.R. § 404.1527(c)(2)); see Gentry, 741 F.3d at 723.

       If the medical source’s opinion is not controlling, “the ALJ, in determining how

much weight is appropriate, must consider a host of factors, including the length,



                                             17
frequency, nature, and extent of the treatment relationship; the supportability and

consistency of the physician’s conclusions; the specialization of the physician; and any

other relevant factors.” Rogers, 486 F.3d at 242 (citing Wilson, 378 F.3d at 544). These

factors also govern the ALJ’s review of non-treating medical sources’

opinions. See Gayheart, 710 F.3d at 376.

       The ALJ declined to place controlling or deferential weight on Dr. Erdahl’s

opinions by finding them “not fully supported by the record.” (Doc. #6, PageID #62). It

was error for the ALJ to mandate full evidentiary support for Dr. Erdahl’s opinions. “For

a medical opinion to be well-supported by medically acceptable clinical and laboratory

diagnostic techniques, it is not necessary that the opinion be fully supported by such

evidence.” Soc. Sec. R. 96-2P, 1996 WL 374188, *2 (July 2, 1996). To the extent the

ALJ was addressing the “supportability” factor, it was likewise error to require full

evidentiary support. The Regulation describing “supportability” imposes a gradual scale:

“The more a medical source presents relevant evidence to support a medical opinion,

particularly medical signs and laboratory findings, the more weight we will give that

medical opinion….” 20 C.F.R. § 404.1527(c)(3).

       The ALJ next placed little weight on Dr. Erdahl because “the determination of

disability is a question reserved to the Commissioner, and there is no indication that Dr.

Erdahl is qualified to offer an opinion on the claimant’s employability….” (Doc. #6,

PageID #62). The fact that Dr. Erdahl expressed an opinion on the ultimate issue of

Plaintiff’s disability status, id. at 619, is not a valid reason to discount or ignore it or his

other opinions about Plaintiff’s work limitations, see id. at 683-84. “The pertinent


                                                18
regulation says that ‘a statement by a medical source that you are ‘disabled’ or ‘unable to

work’ does not mean that we will determine that you are disabled.’ That’s not the same

thing as saying that such a statement is improper and therefore to be ignored....” Bjornson

v. Astrue, 671 F.3d 640, 647 (7th Cir. 2012) (internal citation omitted); see Kalmbach v.

Comm'r of Soc. Sec., No. 09-2076, 409 Fed. App’x 852, 861 (6th Cir. 2011) (“the fact

that the ultimate determination of disability, per se, is reserved to the Commissioner, 20

C.F.R. § 404.1527(e), did not supply the ALJ with a legitimate basis to disregard the

physicians' [opinions].”).

       Next, the ALJ erroneously relied on Plaintiff’s employment during the years

before her disability onset date to discount Dr. Erdahl’s opinions. As explained above,

supra, §IV(A), Dr. Rush’s medical records concerning Plaintiff document a worsening of

her symptoms near her asserted disability onset date. Dr. Rush’s records, moreover, are

consistent with Dr. Erdahl’s report that Plaintiff had severe abdomen/bladder pain,

fatigue, [and] frequent painful urination.” Id. at 683. Dr. Erdahl had access to the Dr.

Rush’s medical records concerning Plaintiff as they were routed to him. Id. at 549, 555,

564, 566, 578, 703, 707, 712. Thus, Dr. Erdahl’s opinions were not based a shallow well

of data but were instead informed by Dr. Rush’s evaluations and treatment of Plaintiff’s

interstitial cystitis and related symptoms.

       The ALJ also saw no logical reason supporting Dr. Erdahl’s opinion that Plaintiff

would miss work more than 4 times a month. Yet Dr. Erdahl noted that during Plaintiff’s

flare-ups, she needs to use the restroom every 6 to 20 minutes. Id. It is common sense

that Plaintiff could not work a full-time job when she needed to rush to the bathroom this


                                              19
often. And Dr. Rush’s records—which include his review of Plaintiff’s bladder diary—

are logically consistent with and support Dr. Erdahl’s statement about Plaintiff’s frequent

need to use the restroom. Id.

         Accordingly, for all the above reasons, Plaintiff’s Statement of Errors is well

taken.

                                              V.

         A remand is appropriate when the ALJ’s decision is unsupported by substantial

evidence or when the ALJ failed to follow the Administration’s own regulations and that

shortcoming prejudiced the plaintiff on the merits or deprived the plaintiff of a substantial

right. Bowen, 478 F.3d at 746. Remand may be warranted when the ALJ failed to

provide “good reasons” for rejecting a treating medical source’s opinions, see Wilson,

378 F.3d at 545-47; failed to consider certain evidence, such as a treating source’s

opinions, see Bowen, 478 F.3d at 747-50; failed to consider the combined effect of the

plaintiff’s impairments, see Gentry, 741 F.3d at 725-26; or failed to provide specific

reasons supported by substantial evidence for finding the plaintiff lacks credibility, see

Rogers, 486 F.3d at 249.

         Under sentence four of 42 U.S.C. § 405(g), the Court has authority to affirm,

modify, or reverse the Commissioner’s decision “with or without remanding the cause for

rehearing.” Melkonyan v. Sullivan, 501 U.S. 89, 99 (1991). Consequently, a remand

under sentence four may result in the need for further proceedings or an immediate award

of benefits. E.g., Blakley, 581 F.3d at 410; Felisky, 35 F.3d at 1041. The latter is

warranted where the evidence of disability is overwhelming or where the evidence of


                                               20
disability is strong while contrary evidence is lacking. Faucher v. Sec’y of Health &

Human Servs., 17 F.3d 171, 176 (6th Cir. 1994).

       A judicial award of benefits is warranted in the present case because the evidence

of disability is strong while contrary evidence is lacking. The strong evidence consists of

Plaintiff’s testimony, which is confirmed and supported by Dr. Rush’s and Dr. Erdahl’s

treatment records, which in turn repeatedly support Dr. Erdahl’s opinions about

Plaintiff’s need for frequent restroom breaks especially during her flare-ups. Work

involving stress causes such flare-ups, and the vocational expert testified that no work

exists for someone who needs to take a break every 20 minutes or be off task more than

greater than 15 percent of the workday. In addition, the vocational expert said that no

work would be available for someone who is absent more than 4 days per month.

       Accordingly, a remand for an award of Disability Insurance Benefits is warranted.

                       IT IS THEREFORE ORDERED THAT:

       1. The Commissioner’s non-disability finding is vacated;

       2. No finding is made as to whether Plaintiff Heather Kirk was under a
         “disability” within the meaning of the Social Security Act;

       3. This matter is REMANDED to the Social Security Administration under
sentence     four of 42 U.S.C. § 405(g) for payment of benefits based on the application
Plaintiff    protectively filed on March 4, 2015; and

       4. The case is terminated on the Court’s docket.

February 6, 2020                                 s/Sharon L. Ovington
                                                 Sharon L. Ovington
                                                 United States Magistrate Judge




                                            21
